Amendment of the Treaty on the Functioning of the European Union with regard to a stability mechanism for Member States whose currency is the euro (debate)
The next item is the report by Mr Brok and Mr Gualtieri, on behalf of the Committee on Constitutional Affairs, on the amendment of the Treaty on the Functioning of the European Union with regard to a stability mechanism for Member States whose currency is the euro (00033/2010 - C7-0014/2011 - 2010/0821/NLE)).
Mr President, Commissioners, ladies and gentlemen, the euro is a major success story. It is one of the most stable currencies in the world and has outperformed the dollar on the markets. We can see that the economic figures coming out of the United States are far worse than those for Europe. Yet, given that we do not have uniform conditions, we still see that individual parts of the euro area, individual Member States, are having difficulties and we have to respond to that.
It is the case that a failure of the euro could be extraordinarily costly for all of us in this globalised system, and I want to spell out that my country - which sometimes depicts itself as if it had to make major sacrifices - is the main beneficiary or joint main beneficiary of the euro. We are thus not performing self-sacrifice here. Instead, we are also acting in the common interest of all the States - large and small, rich and poor - and we need to appear to be unified.
We must also make clear that we need to present a unified front in order to be credible. We cannot allow a credit ratings agency such as Moody's to downgrade a county by three levels overnight. When that happens, we get in trouble once again thanks to pressure from the United States. Here, too, we need to have the ability to present ourselves more strongly as unified. I am therefore pleased that we are attempting, in three ways, to create the conditions to make us credible. These are: tightening up the Stability and Growth pact, with greater options for intervention; bolstering the role of the Commission; and an early warning system, the European semester, as part of which it is to be observed at an early stage whether, and to what extent, budgetary discipline can and is to be followed through by the Member States. All of this reinforces our abilities so that we do not find ourselves in a situation like the present one again, and this will enable us to achieve credibility on a durable basis.
Secondly, we cannot overcome this crisis with budgetary discipline alone. We will only emerge from this debt trap through a combination of budgetary discipline and growth. For that reason, efforts to promote growth and competitiveness make sense. I am pleased that the proposals that have been made in this area are slowly being modified so that they are not based on a purely intergovernmental approach but increasingly also integrated into the Community method where the European Union has the relevant competences. The result of this is that many of the concerns that we in this House rightly had about a particular proposal are slowly being resolved. Yet these two factors - competitiveness and budgetary discipline - go hand in hand.
My third point relates to the revision of the Treaty that we have paved the way for and on which the European Council can only decide on 24 March if we have given our opinion by that point. An amendment of Article 136(3) of the Treaty has been proposed. Mr Gualtieri and I, as well as the Committee on Constitutional Affairs, are of the opinion that it would be better to amend Article 136(1), rewording it in order to better meet our demands.
We also know, however, that this approach could possibly be harder to implement as, for reasons of politics and time, the simplified procedure should be our aim and no referendums should be held. If, for the reasons stated, this is not possible, we should at least ensure that the Council undertakes obligations that make clear that the intergovernmental approach in this case does not mean that permanent new structures are created in the European Union but that it will continue, as in the past, to only be used as a method where ground-breaking is required. These conditions must thus be adhered to in order to create the conditions for there to be the possibility of link-up in the event of transfer to the Community method and in order to carry out an improvement of this kind in such a way that we can act in a communal way in the long term.
That means that we also see the weakness of the intergovernmental approach. An intergovernmental approach means no, or hardly any, parliamentary legitimacy and results in a complete inability to act in many areas due to the requirement for unanimity. That means that the Community solution - the 'Monnet method' - is also always more legitimate and gives rise to a greater ability to act. We should not forget that in this debate.
The European Parliament wants to create the conditions so that, in the measures taken in the various fields, we revert to the approach of using Community institutions. In this regard, it is not especially the European Parliament that is at issue as, when it comes to an intergovernmental approach, we have, at most, a right to be consulted. What is at issue is a greater involvement on the part of the Commission, which does the groundwork, performs an evaluation and tables proposals. The Commission should also propose a regulation governing such matters in order to incorporate them into Community law.
I hope that the European Council is ready - and I welcome Mr Corbett, as representative of the European Council - to create the necessary conditions in the talks with us by 24 March and to give Parliament the assurance that this approach can be used in such a way that the necessary steps can be designed in a sensible way and so that we can bear our responsibility together.
Mr President, ladies and gentlemen, it would not be an exaggeration to say that this is an historic time in the process of Europe-building. The economic crisis has made it clear that the single currency needs real European economic governance and, for the first time, significant and innovative steps are being taken in this direction.
At the same time, we are seeing a dangerous trend of giving this new governance an intergovernmental flavour, which not only risks threatening the institutional structure of the European Union, but also making the new mechanisms ineffective.
Hence, the permanent stability mechanism is an issue of symbolic and central importance. Indeed, on the one hand, the establishment of a permanent stability mechanism represents a decisive and important step forwards. Parliament supports this decision, although it is important to stress that it must not rule out the possibility of using extraordinary solidarity mechanisms, such as those based on Article 122, which are currently in use.
On the other hand, if the establishment of a permanent mechanism is therefore positive, the European Council has chosen to create a purely intergovernmental mechanism, thereby denying in a unique manner the European institutions any role, including in the procedure leading up to its establishment.
Amongst other things, this could stir up disputes during the ratification process about the appropriateness of a simplified procedure, given that it is hardly in doubt that cutting back the competences of the European Union would require an ordinary revision procedure. Furthermore, since the treaty states two clear things; that the monetary policy of the Member States whose currency is the euro is an exclusive competence of the European Union, and that the Member States must coordinate their economic policy within the framework of the Union, as the treaty states, a mechanism that operates completely outside the European Union's institutional structure would scarcely be compatible with these principles and would therefore result in a reduction of the European Union's powers, which would not be compatible with a simplified revision procedure. This problem could also be raised by a number of national parliaments during the ratification procedure which, as we know, will be a complicated and risky process.
Likewise for this reason, Parliament would have preferred a different, more institutionally appropriate and less politically risky procedure, such as Article 352, either alone or in combination with Article 136. The report sets all this out in black and white, but we preferred to concentrate on the substance rather than on procedures so as to reach a realistic yet determined approach.
The central point is that the permanent stability fund will be created by the Member States because that is what they decided, but it may also lay the foundations for a new structure lying outside the EU institutions or it might be an intergovernmental wagon within a European Union train, travelling down the tracks of European law.
Parliament wants to make a contribution because we are following the latter of these two paths. Hence, we asked in our report for two conditions to be respected: the proposal for an amendment must be redrafted so that the establishment of the mechanism's distribution is somehow placed within an EU procedure, or that the EU institutions are heavily involved in the practical implementation of the mechanism and, above all, in defining the conditionality measures.
What principles and rules should be established for providing assistance? Who shall establish them and how? For this, we need a regulation with an ordinary legislative procedure and we are waiting to consult with the European Council and the Member States on these issues.
Vice-President of the Commission. - Mr President, honourable Members, in today's interconnected world, no country can remain unaffected by what is happening to its neighbours.
Just look at the events in North Africa and just look at the debate which has just been concluded in this House, and I think that what is true in politics is definitely true in economics as well.
The crisis has shown just how great the risk of contagion is - particularly for the countries in the euro area - when one Member State finds itself in serious economic difficulty and how quickly this spreads to the rest of the countries.
Last year, we showed our determination to do whatever it takes to defend the single currency. Temporary instruments like the European Financial Stability Facility and the European Financial Stabilisation Mechanism have proved their worth, but the time has come for a permanent solution.
So as a complement to our reinforced system of economic governance, which was launched this January with the first Annual Growth Survey, we need to set up a robust institutional and financial mechanism to deal with possible future crises.
That is why the Commission supports a limited change to Article 136 of the Treaty. I know that some of you are disappointed with this approach. I have to say, the Commission shares your disappointment. Like both rapporteurs, Mr Brok and Mr Gualtieri, - who I very much thank for their excellent cooperation on these files - and, I am sure, most of Parliament, we would have preferred the Union to be fully in charge of this permanent mechanism.
But we understand why members of the euro area opted for an intergovernmental mechanism at this stage. Rest assured, however, that the Commission will be fully involved in work to set up the future stability mechanism with the finance ministers of the euro area and we stand ready to bring our expertise to the management of the stability fund if required, just as we did for Greece and just as we did for Ireland.
At the same time, the Commission will be vigilant in ensuring that the EU's competences are not affected in any way.
In particular, although European Heads of State or Government agreed that Article 122, the legal basis for the European Financial Stabilisation Mechanism, should no longer be used to maintain financial stability in the euro area as a whole, President Barroso did not - as you know - associate himself with this declaration. Therefore, we are not speaking about the European Council conclusions, but the statement of the Heads of State or Government, in this respect. The Commission considers it to be a purely political declaration that does not affect the EU's competences.
The Commission will also take whatever measures are necessary, both legislative and otherwise, to ensure that this new mechanism operates in full harmony with the EU's responsibility for coordination and surveillance of economic and financial policies in all Member States.
Mr President, President-in-Office of the Council, Commissioner, as rapporteur for the opinion of the Committee on Economic and Monetary Affairs, I agree, of course, with what Mr Brok said.
I should just like to draw attention to two points: the important thing today is to have legal certainty. In other words, there should be no ongoing debate regarding the legal bases of action that may be taken at European level, whether it be intergovernmental or Community action; our preference, of course, is for Community action.
Why do we need this legal certainty? Because Europe and the euro area are under constant pressure from the markets. We cannot destroy the markets but we can try to bring them under control. To do so, we must eliminate uncertainty, the decisions that are put off each day, and we must stop constantly wondering whether or not we can take decisions.
It is therefore a matter of urgency, Commissioner, for you to heed Parliament's requests and for us to quickly amend the Treaty so as to guarantee this legal certainty, which is necessary in order to respond effectively to the difficult economic circumstances we are facing.
Mr President, we all agree that there needs to be a permanent financial mechanism for euro area countries. The mechanism's function is to mobilise financing under strict conditions for the benefit of euro area Member States that are experiencing severe financial problems, so as to safeguard the stability of the euro. The issue is that although everybody is in favour of this concept, it is, however, not defined anywhere in the Council's proposal. We have a proposal that explains why and by whom this mechanism is to be financed, but it does not specify who will benefit from it. The Parliament is doing what the Council failed to do: it clearly lays out who the beneficiaries are, and specifies that it must apply to all Member States, and not just the euro area as a whole. What happens if a small country finds itself in a crisis but is not large enough to impact negatively upon the strength of the euro? As it stands, the draft proposal of the Council does not provide any legal guarantees that a country would have access to this mechanism in this case. Small Member States will be contributing to this fund without being able to access it in the event of a financial crisis. This is unacceptable and it would infringe the principle of solidarity that the European Union embodies. It is like paying into an insurance policy which never pays out. That is why I welcome the report, which clearly states that no euro area Member State that contributes to this fund can be left out for reasons related to size. Secondly, there is the question of interest rates, which should not be calculated at punishing rates, as is happening in Ireland and Greece. The Council must therefore examine this issue in light of paragraph 14 and heed the Commission's programmes in this regard, such as the Balance of Payments facility and Macro-Financial Assistance. The fact that only an intergovernmental approach is being adopted on such an important subject is worrying. The Commission needs to become involved in order to draw up regulations which govern, implement and monitor this mechanism. This is why I am very pleased with the work carried out by the Parliament on this proposal and I believe that it is important that the Council accepts them as they are and as they have been agreed upon within the two parliamentary committees.
Mr President, the first point that I think needs to be stressed here follows on from what my colleague, Mr Brok, said about the involvement of the EU institutions and what Parliament is requesting from the Council with this report: namely, that the EU institutions and the Community method be involved in resolving this issue of the permanent stability mechanism of the stability fund. The report calls specifically for this involvement, while respecting the role of the Commission. This is essential for Parliament, and I believe that it is essential for this mechanism.
The second point, and it is one that is very important for us, is that the stability fund is only one of the factors. Economic governance and, potentially, EU matters are other factors in resolving the financial and economic crisis that is currently plaguing some of the euro area Member States, and therefore, the Council should be aware that the fund does not solve everything by itself, and that it must be integrated into economic governance mechanisms and into the Europe 2020 growth strategy.
Having said that, I would like to highlight three very important paragraphs of the report: paragraph 6, which involves all Member States regardless of their size; paragraph 12, which states that access to the fund cannot be denied to any state based on its small size; and paragraph 14, which I believe to be the most important, as it establishes, on the one hand, that interest rates must be offered on favourable terms, so that there is not a repeat of what is currently happening with Greece and Ireland, whose problems are not being solved by aid from the EU or International Monetary Fund. It is vital that there be favourable conditions and a back-to-back approach without margins on borrowing costs, so that the financial crises in the most fragile Member States can be resolved.
Mr President, I would like to underline the importance of the consultation that Parliament must issue. This is the first reform of the Treaty of Lisbon since it was adopted and came into force. This is a step towards building the economic governance of the Union, and it is probably the first example of how possible future reforms of the Treaty will incorporate some of the elements of this economic governance.
Parliament, in my opinion, must do what is needed, which is to establish this mechanism, to help to put this financial stability mechanism into action, while, at the same time, ensuring that what is needed is done in the best and most desirable way.
We need a mechanism that is stable, which means it will be able to prevent and discourage speculation and have the capacity to respond as and when needed. It should be a mechanism that is secure, with the legal basis that today's temporary mechanism does not have, and it should have sufficient economic scale.
I am, therefore, in favour of the simplified procedure, although it is preferable that this be an exceptional step; that reforms take a different form; that Union elements be incorporated into intergovernmentability, with a fundamental role for the Commission; and, finally, that Parliament have a say in accountability.
Lastly, following the adoption of our report by the Committee on Constitutional Affairs, we hope that the Council will be sensitive to our request, because we believe it will strengthen this permanent stability mechanism and therefore contribute to the economic governance of the Union.
on behalf of the ALDE Group. - Mr President, the Prime Minister has told us that we should do whatever needs to be done to stabilise the euro but, in fact, this is only the minimum that is required to be done.
The Liberal Group here sees it as only the first step in a series of measures which will lead eventually to the construction of a coherent, credible economic government. The key is clearly that the mechanism is crafted so that it can, in future, be fully incorporated into the Union system. It is important that the Commission is to be on the board of mechanism and, above all, that the rules for the operation of the mechanism, including the terms of the strict conditionality, are prescribed by a regulation proposed by the Commission and codecided by Parliament and the Council.
This is the first substantial change to the Treaty of Maastricht on economic and monetary union. It is critical that we get it right. I trust Mr Brok and Mr Gualtieri to negotiate further on behalf of Parliament before 24 March.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, I would like to ask the speaker this: in his view, what mandate does the EU and the Commission have for economic government? Would the speaker not agree that, in the absence of a mandate, the party which he represents is neither liberal nor democratic?
Mr President, I would say to the Earl of Dartmouth that the mandate for the construction of an economic and monetary union was clearly established by the Treaty of Maastricht, which was negotiated by a Conservative British Government and confirmed by the Westminster Parliament on several subsequent occasions. I have to say that if British Members think they can play glibly with the future of the single currency, they are committing a profound mistake.
Mr President, ladies and gentlemen, I believe, in all seriousness, we can say that we in Europe are standing at a crossroads, and it is a crossroads where two major crises require action on our part at the same time.
The first of these is the economic and financial crisis and, in its wake, also the euro crisis - dramatic consequences, in my view, of a one-sided and unsustainable development model based on debt and deregulation that, in our Member States and throughout Europe, increasingly destroyed the sustainability as well as the social cohesion and the achievement potential of the public budgets as the basis for that.
The other major crisis, of which we are much less aware, is what I see as a crisis of democracy and legitimacy, linked to the fact that we are able to take more and more decisions not in the nation state but beyond it, the result of which, as this is associated not with more but with less democracy, is that we lose the consent and the acceptance of the people. We should therefore consider very carefully what we do.
We believe that we do need a stability mechanism, it is just that we think that this one does not go deep enough, as it deals with the symptoms and not the causes. Intervention is one-sided and affects public expenditure, wages, salaries, pensions and social welfare. The enormous profits from speculation that have been and continue to be made and the increasingly unequal distribution of wealth and income in Europe are not being tackled. We are not asking those who have made their profits from such speculation to dip into their pockets, and that means we are not going far enough.
My second point is that what we are doing here is establishing a mechanism outside of the Community method. Yet Europe is exactly the model of how such collaboration between States on their free initiative can be based on social cohesion and more democracy. Through the Treaty of Lisbon, we promised to prepare future Treaty revisions by means of a convention so that they would thus be subject to intensive democratic debate. Now, with the very first revision of the Treaty, we are doing the opposite. We do want this stability mechanism, but we do not want it at the expense of European democracy, citizen participation, at the expense of giving up the Community method. We do not want it in the form of a retreat to an intergovernmental Europe again but as a step forward to a more communal Europe with more participation and more democracy.
We have therefore tabled amendments to this effect relating both to the content and the methodology. We are in close contact with the rapporteurs. We have decided not to have a final vote today. I am hopeful that the progress that has emerged over recent days will mean that, in the end, we will be able to give our approval. We will only give our approval, however, if this pact takes us forwards and not if it leads to backward steps in our construction of a communal, democratic and social Europe.
on behalf of the ECR Group. - Mr President, my group is happy to support the Treaty amendment proposed by the Member States. We do so because we want the euro to survive and the countries that use it to prosper. We in the United Kingdom are glad that we are not part of the euro, but we wish you well.
While we support the Treaty amendment, however, we do not support this report because what we have here is a wish list of unnecessary changes dreamt up at the last minute. It really is unfortunate that the Parliament is behaving in this manner.
Such posturing is all the more bewildering given that we will vote on this opinion only hours before the European Council formally agrees the Treaty change. Does anyone here really believe that the Council is listening to us? If the Parliament wants to be taken seriously, we must stop grandstanding and instead start delivering for the citizens of our Member States.
Mr President, I find it remarkable that unease now reigns in the majority of the groups in this House in respect of approving the use of a fast-track procedure for the amendment of Article 136 of the Treaty on the Functioning of the European Union. This report clearly confirms our expectation as MEPs that any future crisis-management mechanism will not create parallel structures outside the Union and that parliamentary democratic supervision should be maintained at every stage. It is just that I find myself somewhat lacking in belief in this regard.
Mr Barroso did make clear yesterday that he supports both the goal of social cohesion within the Union and the Community method. All the speakers agreed with him. Thus far, however, this has not been made into a motion for a resolution and that, it strikes me, is something lacking. What there was - or not - was the Merkel-Sarkozy pact. That awakens my mistrust and a certain degree of scepticism.
For my group, it is clear that we cannot give our approval to any policy that aims to consolidate the budget by means of further cuts in the social sphere. The European Parliament must first be given a vote on the specific proposals for the Union's future economic and monetary policy and the related mechanisms, as these are what this is about at its core. That, in turn, is such a fundamental decision that it must not be taken on the basis of 'Europe by decree' but only in accordance with the convention method laid down by the Treaty.
My group is thus unable to vote in favour of what is, in many respects, a positive report. Ultimately, despite constant assertions to the contrary, this would, of course, set a precedent.
on behalf of the EFD Group. - Mr President, I have been here six and a half years, and, my goodness, I have heard some nonsense. But I have not heard so much nonsense spoken as I have today.
Many years ago, I used to lecture on this subject at Cambridge University, and I would suggest that you would do well to read some of my old lecture notes. None of you, it appears, seems to understand the concept of international money. Herr Brok, who has not come off the phone since he came in only to listen to himself, was rather interesting. He started off this debate by suggesting it was a great success - the euro. One wonders what planet Herr Brok lives on. Dear oh dear! It is a complete disaster.
If he thinks it is such a success, I would argue that he speak to the millions of unemployed people, youngsters mainly in the Iberian Peninsula, southern Italy and the rest of Europe, who are suffering from this disgraceful, fraudulent and deceitful currency which was rammed down the throats of the people of Europe against their will.
There is no mandate, Mr Duff. There is no mandate, with your blue card hanging up there, let me tell you. There is no mandate for this. The British people have not been given a vote on this whole shebang of European Union, and neither has anybody else. There is only one way this ridiculous currency spanning many different economies against a whole background of failed ideals can survive - and if you understood international money to any degree, you would understand this - and that is by having a financial, central, statist fiscal policy. If you think you have a mandate for that, you are a disgrace and a scoundrel.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, I would like to ask Mr Bloom just how his diatribe was received at Cambridge. I cannot imagine an economics class tolerating such fatuous and intemperate nonsense. I would also like to ask him this: does he not find that there is unemployment in the United Kingdom? Does he not know of the excessive deficit position of the UK? Does he not care that inflation in Britain is greater than it is in the euro area and that sterling is a fragile currency?
Mr President, I have to say to Mr Duff that at the time, in the mid-1990s, some of the class greeted my views with some scepticism. I still now go back to the occasional reunion dinner and most of them come up to me and say, 'My god, Godders, you were right'.
And I am, by god! I was right in spades, was I not?
(Applause)
Mr President, there is a temptation for the British to regard the stability mechanism as something that has nothing to do with us, simply because we are outside the euro area. I think that would be a grave mistake.
There is no doubt that there are many UK politicians, here and at home, who would like Britain to join the euro. There was a pledge by all the parties that there would be a referendum before there was any attempt to join the euro, but we all know how valuable referendum promises are in the UK. Both the Labour Party and the Conservative Party pledged to have a vote on the Lisbon Treaty. The former wriggled out of it on the spurious ground that the Constitutional Treaty and the Lisbon Treaty were different; the latter wriggled out of its obligation on the ground that the Lisbon Treaty had been ratified and therefore, it was impossible to have a referendum. Furthermore, the present government has decided there will be no referendum on this Treaty change.
The proposed amendment to the Treaty provides for expensive involvement in the stability mechanism of those countries that are not in the euro area. The whole stability mechanism, of course, is an admission of the innate flaw in the euro experiment. A currency value should reflect the relative value of a country's imports and exports - the state of its economy. A single currency cannot reflect accurately the state of 17 - or eventually 27 - different economies. Our priority must be to make sure this disastrous experiment is never extended to the UK.
(IT) Mr President, ladies and gentlemen, the strange thing about the Council's proposal is that once it has been approved, it will pave the way for the creation of a permanent stability mechanism through an instrument of international law, and hence without a direct link to the institutional structure of the Union.
This fact caused great concern in the Committee on Constitutional Affairs, which I chair, and which has the task of keeping an eye on the coherence of the Union's institutional framework. The simplified revision proposal therefore sparked a lively debate in which arguments based on the solid principles of the process of European integration came up against pragmatism and realpolitik.
In short, the Committee on Constitutional Affairs thinks that in order to deliberate on the proposal to amend the treaty, Parliament must assess the economic governance context under which the proposal falls. We need to know more about how the future mechanism will tie in with existing institutional structures. It would be a mistake to create twin structures which, in the long term, would carry the risk of the Union breaking up.
The proposals and suggestions in the report by Mr Brok and Mr Gualtieri aim to build suitable bridges between the Union's institutional structure and the new mechanism. Moreover, I should like to emphasise that the Council must see these issues as fundamental for harmonious cooperation between the European institutions.
I therefore strongly urge the European Council to take heed of this requirement and the consideration that it must give us, ahead of our vote on 24 March. As we await a positive sign, I should like to offer my heartfelt thanks for the brilliant work of the rapporteurs, Mr Brok and Mr Gualtieri.
Mr President, I have no doubts whatsoever that Europe needs a permanent stability mechanism. I have fought many political battles and referendums over democratically legitimate community decision making. I therefore have deep reservations about the Treaty mechanism being proposed by the Heads of State to establish and manage the ESM.
I urge the Heads of State to reflect very deeply on the consequences for Europe if they reject the broad consensus of this directly elected Parliament. Yes, we need a speedy decision, but for such a fundamental issue, we must comply with the Treaties. The elephant in the room is a concern that a change in the wording, or switching to the ordinary procedure, might trigger a referendum in Ireland. My reaction as a democrat is quite simple: so what? I respect the people. I do not fear the people. I believe that Ireland is a mature democracy capable of recognising where our best interest lies and that is at the heart of Europe.
Mr President, response to the sovereign aspects of the economic crisis was slow. Initially, the markets punished inadequate responses. Recently, there has been a respite. Now, some bond interest rates are creeping up again into the unsustainable zone.
Rescue arrangements that were made have been shown to need change and with the best will, I doubt that the next attempt will be one hundred percent correct, let alone future-proof.
Therefore, we need a permanent funding mechanism that is flexible, not least to enable early intervention if that is the most effective remedy. This is not such a wild idea. The IMF does it. But, of course, there have to be boundaries, priorities and governance.
So we need a Treaty change that enables evolution, not a Treaty change that leads to embroilment in what is meant by 'indispensable to the euro area as a whole', which, at the very least, suffers from size discrimination.
Even strong euro area countries need the stability mechanism because of the interconnectedness of the banking system and sovereign debt. It is not a coincidence that the ECB calls for a fund large enough to cope with euro area bank recapitalisation.
And on interest rates, a balance has to be struck between sustainability and moral hazard, but the end-of-the-day position cannot be that Member States extract rent greatly in excess of costs.
Mr President, Treaty change is a sensitive subject in my Member State where, despite promises, the Lisbon Treaty was passed without a referendum. But I understand why the crisis in the euro area is prompting you to establish a permanent stability mechanism, and although the UK is not a member of the euro area, we do wish to see your economic success. For these reasons, my government has said that it will not block the Treaty change required to establish the mechanism. But this resolution goes further, and we know from history that introducing vague language leads to uncertainties.
The recitals raise the concept of Eurobonds, woolly-worded and with no details. Members from my group are concerned. Does this hand over the sovereign right to manage one's own treasury? What about moral hazard issues?
To summarise, we will not vote against the Treaty language agreed by Member States, which is specifically to enable this mechanism to be created, but we cannot support this resolution with creeping, vague concepts.
(DA) Mr President, it is only a little over a year since the Treaty of Lisbon entered into force. Nevertheless, we are already in the process of making a second amendment to the Treaty. I actually think it is very interesting that the Treaty of Lisbon was clearly so poor that it constantly has to be amended. Why is it being amended, and how are we going about it? Not via the usual procedure, but by means of a special 'fast track' procedure. Why is this? Is it because the amendment of the Treaty is unimportant? No, quite the contrary in fact. Nevertheless, it is intended to proceed so quickly that there is no real opportunity to involve the people in an in-depth debate.
When the Treaty of Lisbon was sold to the people, one of the arguments presented was that it would give the European Parliament more influence. However, the proposed amendment will mean that major decisions can be taken at EU level without the European Parliament having any say in the matter. So, what will be the result of the amendment of the Treaty? In this regard, we are in complete agreement with the European Trade Union Confederation (ETUC). The amendment of the Treaty will pave the way for top-steered assaults on collective agreements throughout Europe and thus, for a lowering of conditions for workers. Does anyone really believe that this is the way to win the support of the people for a joint European project? Thank you for giving me the floor.
(DA) Mr President, the main thing that comes to mind when I read this report and this amendment of the Treaty is that this is an absolute insult - an insult to the electorate, who now, for the second time, find themselves totally disregarded in relation to the Treaty - a Treaty that they were not even asked whether they wanted the first time around. It is an insult to taxpayers, particularly those in northern Europe, who are having to pay for the overspending in a number of southern European countries. It is also an absolute insult to the southern European economies, which may have the impression that it is a question of a lack of money in the countries in question. That is not the case. The problem in these countries is structural shortcomings. These countries should undergo a number of structural reforms if they are to fit into the model that the euro requires and aspires to. Only by changing their financial policy to be more like that of Germany will these countries be able to kick-start their economies. We might just as well say it like it is, and to constantly give them more money and ever cheaper loans will only prolong the pain. Thank you, Mr President.
(ES) Mr President, I would like to say that I agree with the opinion of the members who have spoken here this morning and who insist on respect for Parliament and for the Commission.
This is why my modest vote in favour will depend on whether the European Council is prepared to accept the role of these institutions. This is because the new mechanisms we are talking about must be a significant component in economic governance, driven by a European Union that is capable of ensuring coherence between common economic policy, which must set clear, precise and limited objectives, and this stability instrument. In other words, we must ensure at all costs that this effort we are involved in does not end up going down the intergovernmental route, which is a blind alley or one dominated by just a few countries, because that would obstruct the reform.
Fellow Members, Europe is being built one brick at a time, and this is one brick that will reinforce and balance this delicate building.
(DE) Mr President, we must not forget, in this debate, that we are dealing with a simplified Treaty revision pursuant to Article 136 and that we, as Parliament - in connection with whatever mechanisms - are supposed to be more heavily involved. That is the starting point. A wish list has been put forward in this regard. I would like to give my specific backing to Mr Brok when he says that the participation of the Commission and of Parliament must be envisaged. That is why we are having this debate and will not be taking a decision until 24 March, in order to give the Council the chance to actually bring about that participation in reality.
The full inclusion of the Commission throws up questions, as the Commission has failed, in the past, to observe its obligation to act as guardian of the Treaties by failing to instigate proceedings. The Member States themselves have likewise failed to observe their obligations. It is therefore imperative that, in this simplified Treaty revision, we take a new step towards completing economic and monetary union.
I also have an idea of how that can be brought about, which is for the Commission to prepare everything - including proposals and drafts - on behalf of the Council, and the Council to then be obliged, much like in the monetary dialogue that we have with the independent European Central Bank, to report to us here and discuss matters with us. That would be a sensible approach.
(SK) Mr President, from a legal perspective, the amendment to the agreement is essential for the introduction of a fixed Eurobond. It is also undoubtedly necessary to introduce a euro area stability mechanism.
A mutual assistance mechanism, if properly set up, can bind the Union together and lead to greater integration and solidarity between Member States. However, we should definitely not stop there. If the mechanism is to be significant, coordination must be improved in the economic area, but also in the area of social policies.
At the same time, I consider the intention to establish a stability mechanism outside the system of European institutions to be a bad signal. The intergovernmental or even private-law nature of the proposed mechanism may put the European integration project back several years.
I would therefore like to call not only on the Commission, but especially on Member State representatives, to abandon such ideas. If we are to exploit the crisis at least in some positive way, then we must see it as a chance to mobilise and not to split apart. The establishment and operation of a permanent stability mechanism should happen in the closest possible connection with the framework of the EU, and should involve the institutional procedures of enhanced cooperation.
I would like to end by expressing the hope that only the good signals from the submitted proposal will come to fruition.
(PL) Mr President, we are amending the Treaty of Lisbon, which, in fact, we only recently adopted. Perhaps this should cause us to consider whether the Treaty, which was so greatly trumpeted and said to be a panacea for all of Europe's problems, has nevertheless proved basically to be completely overrated.
Of course, the crisis, which is, at the moment, a problem for the Union, requires very resolute action. Only there is a question as to whether what the Commission and the Council are proposing really is a good solution. This is not only a matter of the euro area, because it is going to affect countries which are outside the area. What is more, those countries - and that includes my own country, Poland - are basically going to have decisions imposed on them which were made without their involvement. This is not a good signal for the citizens, who were once told that the Treaty of Lisbon would be a panacea for every problem.
Mr President, I have three points. Firstly, deficits are not caused by currencies. They are caused by governments and overspending. I think that is perhaps bad news for Mr Bloom, who spoke here earlier, because if he was right and the responsibility was that of the currencies, that would be extremely bad news for the pound or the dollar, where we have the biggest deficits globally today. The responsibility lies with governments.
That is why it is important that we secure and structure the stability mechanism in a way that helps Member States get out of difficulties, but also helps to ensure that Member States do not get into difficulties. That is why I think it is important that the financing of the stability mechanism is structured in such a way that those who are exposing us to bigger risks by having bigger deficits should be obliged to pay more in order to contribute to the mechanism. Then you have some kind of 'polluter pays' principle and you also have a preventive action in the stability mechanism, contributing to the stability of the euro as such.
That is why I think we need not only to discuss the formal structure of the stability mechanism, but also how we finance it. We need to secure stability in a long-term perspective as well as in the short-term perspective.
(PT) I can summarise my position in three points. Firstly, the idea of a permanent stability mechanism for the euro in itself constitutes a vital contribution to strengthening the single currency, to greater monetary integration in the EU, and to making the public debt markets more stable. We should therefore support it unreservedly.
Secondly, the permanent stability mechanism can only be created with security and legal certainty if it is included in the Treaties in a clear way. We should therefore support the careful amendment of the Treaty on the Functioning of the European Union.
Thirdly, it would obviously be preferable if the aforementioned mechanism were created and managed by the European institutions themselves, rather than emerging as an intergovernmental initiative for the euro area. Nonetheless, we are well aware that this is impossible in the face of insurmountable objections from certain Member States, and it only takes one such objection for the amendment to the Treaty not to be passed. We should therefore support the Council's proposal for the amendments of the Treaty as it is.
Mr President, first, I would like to thank the rapporteurs for the excellent work they have done. It is quite heartening that we are speaking with the same voice as the European Commission. Most importantly, I would like to thank them for defending the prerogatives of this House. To my colleagues from the ECR, I would say that this is not grandstanding but legitimately asserting our role in this process.
In times of crisis, we need effective solutions, stability and predictability, and all these features can be achieved best when we avail ourselves of the Community institutions.
Intergovernmental solutions will not, in the long run, lead us anywhere. Most importantly, if we are serious about fighting economic crisis and being competitive, we have to do it together, regardless of whether a given Member State is a part of the euro area or outside it.
Therefore, I welcome the fact that, in our position - voted on yesterday in the Committee on Constitutional Affairs of this House - we have agreed to open the mechanism to all countries willing to participate in it, thus dispelling the ungrounded fears of a two-speed Europe.
(DE) Mr President, Commissioner, ladies and gentlemen, the Treaty of Lisbon, on which work went on for so long, had two clear messages: firstly, the strengthening of the Community method with a central role for the Commission and, secondly, the strengthening of democracy with the participation of the European Parliament.
Little more than a year after the entry into force of the Treaty, the spirit of Lisbon is already being ignored and ridden roughshod over. What the European Council has devised with this revision of the Treaty is unequivocally contrary to both of these messages of the Treaty of Lisbon. The Community method is not being strengthened - instead, what we have is renationalisation, intergovernmentalisation, in an important area of future EU policy and the complete exclusion of the bodies of the EU. That is unacceptable and Parliament actually has to be opposed to this proposal. It amazes me that the Commission, as guardian of the Treaties, has not spoken up more clearly and that we here in Parliament have to act, to some extent, as representatives of the Commission. We must push the Commission into action that it should already have taken.
A dangerous precedent is being set here. We are observing as a result of the economic crisis that monetary union cannot exist alone. Given the influx of refugees from North Africa and the uncertainty in our neighbourhood, we are seeking additional EU policies and we do not want renationalisation. I hope that the rapporteurs can still make improvements as otherwise, I cannot vote in favour of this revision of the Treaty.
(FR) Mr President, the stability mechanism before us has been designed from the point of view of previous emergencies. It is a rescue mechanism. However, in the long run, the States cannot be saved, and they should not be saved. The aim should be to perfect Europe's economic union and to create a European budgetary area capable of supporting the Member States and the single currency.
To this end, we must go further than current emergencies dictate. Ultimately, the European institutions must take the lead, and we must stop depending on endless intergovernmental initiatives, be they Franco-German or from elsewhere.
Pierre Werner, whose plan may be regarded as the fundamental basis of the euro, included in his work the notion of a European economic decision-making centre that is answerable to Parliament. Well, today, that economic decision-making centre can only be the Commission and Parliament.
The next step, after we have overcome the hurdle of the small amendment to the Treaty, on which we are about to vote, must therefore ultimately be to go back in time 40 years and finally fulfil Pierre Werner's wish.
(IT) Mr President, ladies and gentlemen, amending a treaty is always a complex and sensitive subject, even more so the first time because it can set a precedent for future interventions.
Likewise, for this reason, I think that the work of Mr Brok and Mr Gualtieri is very careful, balanced and utterly worthy of support. There are three issues that I should like to emphasise in the report that they have presented to us.
The first point is that the permanent mechanism cannot, and must not, lie outside Europe's institutional framework. For this reason, the presence of the Commission on the board will be the key to providing a common thread to the relationship between the current institutional framework and the mechanism to be amended.
The second issue is proper continuity of the temporary measures with the current situation: there will be trouble if this is not achieved. Lastly, the relationship with the economic institutions is crucial for the future development of economic governance. We must avoid creating dual systems that would do more harm than good.
(ES) Mr President, we will not be going ahead with the vote on the Brok-Gualtieri report this morning: we will do it during the Brussels sitting. We will do it then in order to give Mr Brok and Mr Gualtieri time to negotiate the conditions for applying Article 136 with the European Council.
We are doing so because, as Mr Leinen said, the European Parliament is also der Hüter der Verträge - the guardian of the Treaties - and because we want the euro to function with everyone involved and with everyone committed; in the end, Mr President, we want it to be effective.
That is what we asked for. It is not about any dispute between the institutions. It is not about gaining power for Parliament. It is about the result - the mechanism resulting from this - being effective for the European public.
(PL) Mr President, only a year ago, in view of how difficult it was to ratify the Treaty of Lisbon, none of us considered the possibility of having to amend its provisions. However, the economic situation in Europe has meant that what was impossible only a year ago has become something which can be done, and that this even has the consent of the majority of Member States.
The economic and financial crisis is not only teaching us solidarity, but is also revealing strong economic relationships between the individual Member States. Being outside the euro area does not protect countries which do not use the common currency from the budget crisis inside the euro area. On the contrary, the financial problems of members of the euro area are having an adverse effect on the situation throughout the Union. Therefore, the permanent financial stability mechanism should be open to all Member States, including those from outside the euro area. Withdrawal from Member States which are not part of the euro area, including by stronger economic and social integration as is proposed by the Franco-German competitiveness pact, will foster a widening of the divide in the two-speed Europe, which will not help us in building a strong, cohesive and competitive Europe and will not create conditions for the Union to work together, which Mr Brok encourages us to do. Thank you.
Mr President, we are all aware of the current economic crisis and the danger it presents in general to our lives, in particular, to the euro, which is crucial for the European political and economic project. We need to maintain the stability of the eurozone in the principle of responsibility and solidarity for all Member States in need. That said, I would like to underline three points.
Even when desperate times call for desperate measures and simplified procedures, in the long run, it is not possible to ignore transparency, parliamentary scrutiny and democratic accountability. The stability mechanism should represent the first part of a complex approach and permanent measures aimed at working towards the Union's economic governance. The permanent stability mechanism, once established, should not exist outside the EU institutional framework.
Let me finally thank our rapporteurs for the outstanding job they have done on this extremely important, urgent and complicated matter. Even without much information on the stability mechanism, it deserves a place in the EU institutional framework. I am very pleased that the President of Hungary will be coming here soon.
(FR) Mr President, three years ago, we were told: 'This is the treaty to end all treaties; it will not be revised'. Realism has today led us to revise it. For the first time, the Treaty of Lisbon provides real powers for the European Parliament where revising the Treaties is concerned. We have before us a proposal that ignores the rights of this European Parliament and which is proposing an intergovernmental mechanism for a Community matter - monetary policy.
I have drawn two conclusions from this. Firstly, I hope that our colleagues who are going to negotiate on our behalf are able to amend as much as possible the proposal that has been submitted to us, so as to 'recommunitise' the mechanism. Secondly, I also hope that this revision of the Treaty will be the last one carried out without the agreement or the involvement of the European Parliament.
This European Parliament has proposals to make, and we know that we will have to go further in terms of revising the Treaty and in terms of enhanced cooperation if the euro area is to survive.
(DE) Mr President, ladies and gentlemen, there are now three different economic governance packages before us: the Commission's six proposals, the competitiveness pact - currently being negotiated under the leadership of Mr Van Rompuy and Mr Barroso - and the proposals to amend the Treaty and the associated establishment of the European stability mechanism. It is clear, after this debate, that all of this must take place under parliamentary supervision and on the basis of a proposal from the Commission.
The fact is though, that, under the Treaties, Parliament has different rights in relation to the three different packages. At the same time, these packages do overlap. What should we do politically, therefore? In my view, it is crucial that we link our consent for the Commission's six proposals to having our demands met in the other areas, so that everything becomes one well-balanced package in the interests of the citizens.
(SK) Mr President, a number of EU Member States agreed to create and use one common currency. However, differing economic potential has led to a situation where, for some Member States, the link to the common currency complicates the options for using standard procedures for handling insolvency. All countries using the common currency have therefore agreed to create a mechanism enabling them to resolve existing financial problems and also to prevent these in the future.
The solution agreed on by the countries involved, however, requires an amendment and a supplement to Article 136 of the Treaty on the Functioning of the European Union, and acceptance of this solution by all EU Member States. However, responsibility for the common currency is currently borne mainly by the 17 countries of the European Monetary Union, and it is therefore logical that the European stability mechanism should have an intergovernmental character, and the position of the European Commission as a simple observer is, in my view, sufficient.
Vice-President of the Commission. - Mr President, as has been said several times, sometimes, for the Commission to be heard, it must speak up. I will try to do this now.
Firstly, I would like to thank the rapporteurs for their excellent cooperation and the Members for a very important debate. I think that we can definitely agree with many points which have been made in this discussion, especially that we need strong action at European level and that a future mechanism should be as close as possible to the Community spirit and the method.
To react to the comments on our assistance to Greece and Ireland: I think our experience clearly demonstrates that we should be constantly searching for a delicate balance between preserving the sustainability of the debt and avoiding moral hazards. The fact that we are learning from the experience has, I think, clearly been demonstrated by the statements of my colleague, Commissioner Olli Rehn, in the last few days.
At the same time, I think we have to remind ourselves that the circumstances we are living in are truly exceptional. The crisis is still here, recovery is fragile and markets are in turmoil, as we can see in the constant movements of the spreads. More importantly, European countries are suffering unacceptable pressure and they see their future as mortgaged by high interest rates on their debts.
We therefore need to act, and we need to act fast. We clearly need to demonstrate our resolve. Setting up the permanent mechanism must therefore be done in the shortest possible time and as quickly as possible.
What is very important - and this was the one condition on which the Commission was very insistent - is that it must be done within the framework of the Treaties. I agree with Mr Gauzès that swift action is needed, because we need legal certainty. I also agree with Mr Guerrero Salom, who said that we should not treat this as a precedent. I can assure him that the procedure which is used, and the type of cooperation which is proposed, is definitely not seen as a precedent by the Commission.
I have to inform you that the Commission is closely associated with the preparatory work and that we consider it essential that we are also involved in setting up and operating this mechanism. As stated in Annex 2 of the European Council conclusions, the role of the Commission is expected to be central in the preparation of analyses and programmes for the future countries in it. But we believe that the Commission's central role should be underlined even more strongly.
Regarding the criticism of the method which was chosen, I have to say that we have seen good examples which such a method can result in, for example, Schengen or the third pillar.
To conclude, just one sentence. When the Lisbon Treaty was being drafted, this type of cooperation, this area of cooperation, was considered to be too ambitious for the Member States. Now, however, real life, the real experience we have with interdependence and with economic cooperation, is clearly demonstrating to us that what we need is a European solution to this very important European problem. I believe we will achieve it.
Thank you, Mr Šefčovič. Mr Gualtieri has the floor, though I would strongly urge him to keep to one minute.
Mr President, ladies and gentlemen, this has been an important debate which I think has clearly shown the existence of broad consensus among the political groups over the assessments and general direction of the report.
With a few exceptions, Parliament is truly speaking with one voice and that is important. We are saying yes to the permanent stability mechanism though we cannot hide some confusion and concern which, as we have learnt, is also shared by the Commission, even though we would have liked to read of these concerns in the opinion of the Commission on the procedure selected.
We are open to showing practicality and a sense of responsibility in noting that the political conditions do not exist to set up a European mechanism today and, nevertheless, we have shown and continue to show determination in our desire to help insert the mechanism into the Union's legal and procedural framework, whilst also respecting the Treaties.
Our proposals are clear, but now I think the crucial issue is another. Is the European Council willing to start up a real discussion with Parliament on its proposals and is the Commission willing to take an active role in this discussion?
I should like to underline that Parliament has taken what I would call a customary decision to postpone the vote to 24 March. I think this is an important sign: this is a responsible Parliament, but I think the Council also needs to show this sense of responsibility by taking Parliament's proposals into consideration.
The debate is closed.
Written statements (Rule 149)
Against the background of the current economic crisis, the suggestion to introduce a financial stability mechanism meets the urgent need for solidarity between Member States and is a positive step. However, modifying the Treaty in the format envisaged at the moment could create a mechanism devoted exclusively to a limited number of Member States. This does not allow, for example, Member States which do not have the euro to be included under its remit. I believe that for this mechanism to be truly European, it must be created inside the European Union's institutional framework, with the involvement of the Commission and European Parliament. It must also take into account the participation of all 27 Member States. We must not forget that the economic fluctuations which occur in Member States outside the euro area have an impact on the economic and financial stability of the whole Union.
What is currently happening with the announced amendment to the Treaty of Lisbon shows that everything that EU leaders have said about the importance of the national parliaments and the European Parliament, the deepening of democracy, and the sustainability of the Treaty itself, has been nothing more than propaganda.
A year and several months after the Treaty of Lisbon's entry into force, everyone is being sidelined for an amendment to be drawn up using a mechanism of the Treaty itself which not only allows an amendment to be made without any democratic participation whatsoever - continuing, in fact, with their rejection of the national referenda to approve the Treaty - but also creates a mechanism enabling permanent control of the Member States' economies.
This report is heading in the same direction, by tabling certain proposed amendments to the Commission's proposal regarding the amendment to the Treaty on the Functioning of the European Union as regards a stability mechanism for Member States whose currency is the euro.
In practice, everything is aimed at consolidating the boost that they are attempting to give to this economic governance with the creation of the 'European semester': the deepening of the penalties relating to compliance with the Stability and Growth Pact, of the economic policy guidelines, and of any indicators that may be adopted. They are trying to impose a veritable straitjacket on the Member States.
In May 2010, the long-term fiscal imbalance in Greece resulted in a major rescue package amounting to EUR 720 billion from the resources of the EU and the International Monetary Fund. Despite the fact that the special European Financial Stability Facility (EFSF) was created for euro area countries, with resources of up to EUR 440 billion, it cannot be said that all of the EU's problems have been overcome. Moreover, the operation of the EFSF terminates at the end of 2012, and a measure of uncertainty prevails among investors as to what will happen with the debts of problem euro area countries after this date, or after the guarantees provided run out. It is for this reason that a change to Article 136 of the Treaty, creating a stabilisation mechanism after 2013, is desirable for the EU's future financial and fiscal stability. Nevertheless, I would like to point out that this mechanism will not be a panacea for the actual protection of the budgets of problem (or peripheral) states, and that we also need to consider a comprehensive solution to this problem (public debt reduction, renewal of confidence in the banking sector and structural reforms, including fiscal consolidation of the peripheral states in order to boost their competitiveness). On the whole, I think that the report submitted by Elmar Brok and Robert Gualtieri presents an accurate analysis of the issue, referring to the relevant EU legislation as well as the opinion of the Committee on Budgets, and I therefore recommend approving the amendment to Article 136 of the Treaty in its proposed form.
in writing. - (LV) In the last few years, the euro has experienced several shocks, which would possibly have destroyed another currency. The actions of EU leaders, albeit they have not always been sufficiently swift or convincing, have enabled the euro to be defended. The situation is still fraught with difficulty, but I am convinced that Europe will overcome this crisis and become economically more powerful. This crisis has revealed the EU's weak spots and more clearly shown what amendments are necessary to European Union legislation, including the Treaty on the Functioning of the European Union, with respect to the stability mechanism for euro area countries. I am convinced that the establishment of the European financial stabilisation mechanism (EFSM) is one of the most important steps that can be taken for the EU to avoid serious economic crises in the future. Of course, the establishment of the EFSM will not solve all problems, which is why it is important that governments recognise their responsibility for compliance with the Maastricht criteria, and implement a sensible, well-considered economic and monetary policy based on long-term objectives. We cannot afford a repetition of the scenarios of recent years, when Member States pursued 'foot hard down on the accelerator' economic policies, disregarding the Maastricht criteria and breaking other fundamental laws of economics. The euro is not only a currency; it is a political covenant, demonstrating the EU's ability to be united in diversity. The euro is the guarantee of European stability, growth and unity. That is why I do not have the slightest doubt that we shall be able to be sufficiently clear-sighted and wise to overcome this crisis and give a new stimulus to development.